Citation Nr: 1016839	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-15 842	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a bilateral hearing 
loss disability.

2. Entitlement to service connection for residuals of a left 
knee injury.

3. Entitlement to service connection for a left leg 
disability to include as secondary to a left knee disability.

4. Entitlement to service connection for a left hip 
disability to include as secondary to a left knee disability.

5. Entitlement to service connection for a right hip 
disability to include as secondary to a left knee condition.

6. Entitlement to service connection for a right knee and leg 
disability to include as secondary to a left knee disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, had active service in the 
Texas National Guard from February 1956 to February 1958.  He 
also had active service from December 6, 1961, to January 31, 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran did not appear at a hearing 
before the Board.  Without good cause shown for the failure 
to appear, the request for the hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d).

In a rating decision in May 2008, the RO denied the claims of 
service connection for a back condition and for a left ankle 
condition and a claim for a total disability rating for 
compensation based upon individual unemployability.  The 
Veteran filed a notice of disagreement in June 2008.  After 
the RO issued a statement of the case in October 2008, the 
Veteran did not perfect the appeal by filing a substantive 
appeal.  As the RO has not taken any action to indicate to 
the Veteran that these claims remain on appeal, the 
requirement that there be a substantive appeal is not waived.  
Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives 
objection to timeliness of substantive appeal by taking 
actions that lead the Veteran to believe that an appeal was 
perfected).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims of service connection for a left knee disability, 
a left leg disability, a left hip disability, a right hip 
disability, and a right knee and leg disability are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not affirmatively shown to have 
been present in service; bilateral hearing loss of the 
sensorineural type was not manifested to a compensable degree 
within one year from the date of separation from service; and 
bilateral hearing loss, first diagnosed after service beyond 
the one-year presumptive period for sensorineural hearing 
loss as a chronic disease, is unrelated to an injury, 
disease, or event in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service; and service connection for bilateral hearing loss as 
a chronic disease may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

On the claim of service connection for bilateral hearing 
loss, the RO provided pre-adjudication VCAA notice by 
letters, dated in August 2005 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claim of service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  



The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content and timing of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-
adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 
473, 484-86 (2006) (notice of the elements of the claim).  
Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records. The Veteran 
was afforded a VA examination in December 2005.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for hearing loss of the sensorineural type, if the 
disability is manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. § 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Hearing loss for the purpose of VA disability compensation is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not 
serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do 
not apply. 

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in 
veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts 

The service records show that the Veteran served in an 
antiaircraft missile battalion.

On service entrance examination in February 1956, hearing 
measured by whispered voice was 15/15 hearing, bilaterally.  
The remainder of the service treatment records contains no 
complaint, finding, history, symptom, treatment, or diagnosis 
of impaired hearing.  At the separation examination in 
December 1957, hearing measured by whispered voice was 15/15 
hearing, bilaterally, and by spoken voice was 15/15 hearing, 
bilaterally.

On entrance examination in November 1961, the only record for 
this period active service, the puretone thresholds in 
decibels at the tested frequency of 4000 Hertz in the right 
and left ears were 30, which converts to 35 under the ISO 
units, the current standard for measuring hearing acuity.  
The Veteran denied a history of ear trouble. The threshold 
for normal hearing is from 0 to 20 decibels, and a higher 
threshold level indicates some degree of hearing loss, but 
not a hearing loss disability under 38 C.F.R. § 3.385.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as 
authority Current Medical Diagnosis and Treatment, 110-11 
(Stephen A. Schroeder et al. eds. (1988)).

After service, on VA general medical examination in November 
2005, left-sided hearing loss was noted.  The pertinent 
finding was scarring of both tympanic membranes, and the 
impression was hearing loss from service. 

On VA audiology examination in December 2005, the Veteran 
stated that in service he was a crewman for an artillery and 
missile weapons system.  He stated that after service he 
worked as a truck driver and then at an assembly plant for 
helicopter parts and then for an aircraft company 
manufacturing landing gears.  He described a long history of 
progressive bilateral hearing loss.

The audiogram showed that the puretone thresholds in decibels 
at the tested frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz in the RIGHT ear were 45, 75, 65, 70, and 95, 
respectively; and in the LEFT ear, 40, 45, 55, 70, and 90, 
respectively.  The pure tone threshold average was 76 in the 
right ear and 65 in the left ear.  Speech discrimination was 
76 percent in the right ear and 80 percent in the left ear.  
The diagnosed was severe sensorineural hearing loss in the 
right ear and a moderate to severe sensorineural hearing loss 
in the left ear.  

After a review of the service treatment records, the VA 
examiner reported that hearing loss was not shown in service 
although there was a threshold shift at 4000 Hertz in 1961.  
The VA examiner stated that after 1961 the Veteran had a 
significant decline in hearing acuity, which the VA examiner 
attributed to the combination of genetic and post-service 
environmental factors.  The VA examiner expressed the opinion 
that the current hearing loss was less likely than not 
related to noise exposure in service.

In January 2007, the Veteran's spouse stated that they 
married in January 1960 and at the time the Veteran had 
trouble hearing. 

Difficulty hearing by history was noted in a private medical 
record in July 2005.

Analysis

On the basis of the service treatment records, a hearing loss 
disability, as defined in 38 C.F.R. § 3.385, was not 
affirmatively shown to be present during any period of active 
service and service connection under 38 U.S.C.A. § 1131 and 
38 C.F.R. § 3.303(a) is not established.

As a 30 (35) decibel loss at 4000 Hertz in each ear was noted 
on entrance examination in 1961, which is evidence of 
impaired hearing, but not a hearing loss disability under 
38 C.F.R. § 3.385, the principles of service connection, 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) apply.

As for chronicity, as the Veteran period of active service in 
1961 and 1962 was for less than 60 days, the record lacks the 
documentation of the combination of manifestations sufficient 
to identify a hearing loss disability under 38 C.F.R. § 3.385 
and as there was insufficient observation to establish 
chronicity during service based on a single finding, then 
continuity of symptomatology after service is required to 
support the claim.

After service, the Veteran complained of hearing loss on VA 
general medical examination 2005 and on a VA audiology 
examination in 2005, the diagnosis was bilateral 
sensorineural hearing loss. 

The absence of continuity of symptoms from 1962 to 2005 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology. 38 C.F.R. § 3.303(b); Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

In balancing the Veteran's assertions, expressed or implied, 
of continuity made in conjunction with his current claim 
against the lack of continuity of symptomatology in the 
record from 1962 to 2005, the Board finds that the absence of 
medical evidence of continuity of symptomatology for more 
than four decades after service outweighs the Veteran's 
statements, rendering the statements less probative than the 
medical evidence on the question of continuity of 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (The lack of contemporaneous medical 
records may be a fact the Board can consider and weight 
against the Veteran's lay evidence, and the lack of such 
records does not, in and of itself, render the lay evidence 
no credible.).  For this reason, the preponderance of the 
evidence is against finding continuity of symptomatology 
under 38 C.F.R. § 3.303(b).

Further, the initial finding of bilateral hearing loss of the 
sensorineural type in 2005, more than 40 years after service, 
is well beyond the one year presumptive period after 
discharge from service in 1962, and service connection on a 
presumptive basis as a chronic disease under 38 U.S.C.A. § 
1137 and 38 C.F.R. §§ 3.307, 3.309(a) is not established.

On the question of whether service connection may be granted 
on the basis that the disability was first diagnosed after 
service, considering all the evidence, including that 
pertinent to service under 38 C.F.R. § 3.303(d), the Veteran 
is competent to describe symptoms of impaired hearing, Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is 
competent as to symptoms of an injury or illness, which are 
within the realm of personal knowledge), but a hearing loss 
disability is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence or diagnosis of such a disability 
therefore is medical in nature.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

A hearing loss disability is not a simple medical condition, 
such as a broken leg, because the diagnosis is based on 
results of audiology testing that meet the standard of 
hearing loss under 38 C.F.R. § 3.385.  For this reason, the 
Board determines that a hearing loss disability under the 
criteria of 38 C.F.R. § 3.385 is not a simple medical 
condition that a lay person is competent to identify.

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the current disability was present during 
service.  To this extent the Veteran's statements are 
excluded or not admissible, that is, the statements are not 
to be considered as favorable evidence in support of the 
claim.

And while the Veteran is competent to report a 
contemporaneous medical diagnosis and the Veteran is 
competent in describing symptoms, which support a later 
diagnosis by a medical professional, Jandreau at 1377, there 
is no evidence from any health-care provider that attributes 
the current bilateral hearing loss disability to an injury, 
disease, or event during the Veteran's periods of active 
service. 

For these reasons, while the Veteran's statements are to be 
considered, the evidence has no probative value, that is, the 
statements do not tend to prove a material issue of fact, 
pertaining to the onset of the disability during service.

Apart from the question of the presence of a hearing loss 
disability during active, the Veteran has expressed the 
opinion that his hearing loss disability was caused by noise 
exposure in service.

Where as here there is a also a question of medical 
causation, that is, an association between the current 
hearing loss disability and an injury, disease, or event in 
service, where a lay assertion of medical causation is not 
competent medical evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.

The competent evidence of record on the question of causation 
consists of the opinion of the VA examiner in 2005, who 
stated that the current hearing loss disability was less 
likely than not related to noise exposure in service, which 
opposes the claim.  The examiner is competent to offer an 
opinion by virtually of his education and training.  He 
expressed his opinion with rationale that it was less likely 
than not that the Veteran's hearing loss was related to 
service, including noise exposure.  



From this, the Board concludes that the examiner applied 
valid medical analysis to the significant facts of the case 
to reach the conclusion reached in the report.  This evidence 
opposes, rather than supports, the claim and there is no 
medical evidence in favor of the claim.

To the extent the Veteran's statements are offered as a lay 
opinion on causation, a lay opinion is limited to inferences 
which are rationally based on the Veteran's perception and 
does not require specialized knowledge.  See generally 
Fed.R.Evid. 701 (opinion testimony by a lay witness is 
limited to inferences which are rationally based on the 
Veteran's perception and does not require specialized 
knowledge); see Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Recourse to the Federal Rules of Evidence is appropriate 
where the Rules assist in articulation of the Board's reasons 
for finding a claim not well grounded.); Nieves-Rodriguez, 22 
Vet. App. 295 (2008) (Federal Rules of Evidence for 
evaluating expert medical opinion before U.S. district courts 
are important, guiding factors to be used by VA adjudicators 
in evaluating the probative value of a medical opinion.).

As an opinion on causation requires specialized knowledge, 
that is, a person who is qualified by knowledge, experience, 
training, or education to offer such an opinion, and as no 
factual foundation has been established to show that the 
Veteran is qualified through knowledge, experience, training, 
or education to offer such an opinion, his statements are not 
competent evidence and are excluded, that is, the statements 
are not to be consider as favorable evidence in support of 
the claim.

As for the statement of the Veteran's spouse that the Veteran 
had trouble hearing, when they married in 1960, the spouse is 
competent to describe that which she personally observed.  
However, the lay testimony is limited to establishing 
symptoms, but not to prove that the Veteran had a bilateral 
hearing loss disability under 38 C.F.R. § 3.385.  Layno v. 
Brown, 6 Vet. App. 465, 470-71 (1994) (Lay witness competency 
is not unlimited, and the fact that a lay witness may 
personally know the veteran and may have had the opportunity 
to observe him does not render the witness' testimony 
universally competent in proceeding to determine service 
connection; lay testimony is competent in proceeding to 
establish service connection only when it regards symptoms of 
the veteran's illness and lay testimony is not competent to 
prove the veteran had or was diagnosed with a particular 
illness.).

As there is no competent evidence relating the Veteran's 
current hearing loss disability to an injury, disease, or 
event in service, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.


REMAND

The service treatment records show that in January 1957 the 
Veteran was hospitalized for evaluation of left knee pain.  
There was an old healed scar.  X-rays were normal.  Other 
than knee pain, there was no diagnosed pathology. 

The Veteran now seeks service connection for a left knee 
disability, which he relates to the knee pain in service, as 
well as secondary service connection for disabilities of the 
hips, the right knee, and the right and left legs. 

In statements in support of his claim, the Veteran has 
identified several private physicians who reportedly told the 
Veteran that the medical conditions he has now or has 
suffered were caused by the in-service injury to the left 
knee.   

In March 2008, the RO requested that the Veteran either 
submit or authorize VA to obtain on his behalf the records he 
identified, but he did not respond specifically to the 
request, but he did provide authorization to obtain other 
private medical records, which were obtained. 

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency to 
include records from private medical care providers.  Such 
reasonable efforts will generally consist of an initial 
request for the  records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1). 

In accordance with 38 C.F.R. § 3.159(c)(1), the Board 
determines that one follow-up request is required in this 
case. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Ask the Veteran to either submit or 
authorize VA to obtain on his behalf, 
the records of Dr. De la Torre, now 
deceased, of Mercedes, Texas, or the 
current custodian of his records; Dr. 
Johnson, now deceased, of Mercedes, 
Texas, or the current custodian of his 
records; and Drs. Colerwald, Love, and 
John. 

In the records do not exist or another 
request for the records would be 
futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2.  If additional evidence is received, 
determine whether a medical opinion is 
necessary to decide the claim; and if 
so, obtain such opinion. 

3.  After the development has been 
completed, adjudicate the remaining 
claims of service connection. If any 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


